Citation Nr: 1530792	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, lower extremity

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to October 11, 2013, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

After the Veteran perfected his appeal as to the issue of entitlement to a higher rating for PTSD, the agency of original jurisdiction (AOJ) issued an adjudicative decision wherein the Veteran's PTSD rating was increased from 30 to 70 percent, effective from October 11, 2013; the Veteran thereafter submitted written correspondence stating his satisfaction with that decision with respect to all issues and expressed his desire to withdraw from appellate review his appeal as to the issue of entitlement to a higher initial rating for PTSD.


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to a higher initial rating for PTSD has been withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the record shows that the Veteran was awarded service connection for PTSD by way of a May 2007 rating decision.  The Veteran's PTSD was initially evaluated as 30 disabling, effective from December 15, 2006.  In July 2007, the Veteran filed a notice of disagreement with the initially assigned rating.  A statement of the case (SOC) was issued in May 2010 and the Veteran filed a VA Form 9 that same month.  The AOJ continued to undertake development related to the evaluation of the Veteran's PTSD and in November 2013, the RO issued a supplemental SOC wherein it increased the Veteran's PTSD disability rating to 70 percent, effective from October 11, 2013.  (The RO's grant in this regard was effectuated via a rating action issued the following month.)  On December 13, 2013, the RO received from the Veteran a statement dated on December 6, 2013, wherein the Veteran indicated that he was satisfied with the decision regarding his appeal "with respect to all issues."  Accompanying that statement was an "Appeal Status Election Form" that notified the Veteran that a portion of his appeal had recently been granted.  In response to that notification, the Veteran checked the box indicating that he was satisfied with the decision issued in connection with his appeal and requested that his appeal be withdrawn.  The Veteran's appeal as to PTSD rating matter was then certified to the Board in July 2014.

Generally, when less than the maximum available benefit for a schedular rating is awarded or when an increased rating is not awarded for the entirety of the claims period, the claims remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  In the instant case, however, the Veteran has stated his satisfaction with the adjudicative outcome taken when the RO awarded an increased rating of 70 percent for the Veteran's PTSD, effective from October 11, 2013.  The Veteran also expressed specifically his desire that his appeal be withdrawn.  As the Veteran has expressed his desire to withdraw her appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to a higher initial rating for PTSD.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.  

ORDER

The appeal of the issue of entitlement to a higher initial rating for PTSD is dismissed.  


REMAND

Regarding the Veteran's claim of entitlement to service connection for peripheral neuropathy, the Veteran's VA Form 9 filed in connection with his appeal of the RO's denial of that claim notes his desire for a Board hearing via videoconference.  In a letter dated in November 2014, the RO informed the Veteran that he had been placed on the list of persons wanting to appear for a Travel Board hearing.  The Veteran responded to that letter by again indicating his desire for a Board hearing via videoconference.  The Veteran has not yet been afforded the opportunity to provide testimony before a member of the Board.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  In accordance with the request, the Veteran must be provided an opportunity to present testimony during a hearing.  See 38 C.F.R. § 20.700(e) (2014).

Accordingly, the case is REMANDED to the AOJ for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a member of the Board.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


